Title: From George Washington to Brigadier General John Lacey, Jr., 11 April 1778
From: Washington, George
To: Lacey, John Jr.



Sir
Head Quarters Valley Forge 11th April 1778

I recd yours of yesterday inclosing the proceedings of a Court Martial against sundry inhabitants for supplying the Enemy with provision,

and a Return of your Brigade. When you have gone thro’ the trials of the whole, I would recommend it to you to send such, as you think dangerous and who would join the Enemy if released, to the president, with a desire to confine them or put them to labour for five or six months, which will be the active part of the Campaign. Those whose general character has been good I would have released with an assurance of being hanged if they are taken in such practices again, and perhaps it would be well to remit the Corporal punishment of all, especially if they are people who have any reputable friends in the Country—You will observe that the Resolve of Congress for trying inhabitants by law martial expired yesterday, and therefore it will be needless to apprehend any more. If they are found going into Philada with provision you may take that and their Horses from them. I am &c.
